Title: To James Madison from John Gavino, 28 March 1801
From: Gavino, John
To: Madison, James


					
						No. 61
						Sir
						Gibraltar 28t. March 1801
					
					I herewith inclose you Copy of my last dispatch No. 60 to which please be referrd.  By the last accounts from aloft the French Squadron was at Tolon.  A french 44 Gun Frigate from the west with 740 Men, & Sundry Stores on board went by, and the English frigate Febe that was Cruising aback of the Rock Chased her, & after came up an Action took place for 1 1/2 hours in which the French had upwards of 100 Men Killd & 400 Wounded.  She Struck and was carried to Mahon.  The Febe had 3 Killd & 7 Wounded.
					The King of Naples has made Peace with France and shutt his Ports against the English.  The shiping that were there had 48 hours alow’d to Depart.
					About 30 Sail of Danes & Swedes are brought in.  I have the honor to be Sir Your most obedt. hl. Servant
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
